PER CURIAM.
Based on a preliminary review of the record in this case, the court noticed a probable lack of jurisdiction resulting from the failure of appellant, Robert D. Jolley, to timely perfect the appeal. The court apprised appellant of this fact and ordered him to show cause within ten days why the appeal should not be dismissed. This delay has expired and appellant has not responded.
The judgment in favor of plaintiff was signed on May 21, 1976. Notice of judgment was mailed on May 27,1976. The time for applying for a new trial expired June 8, 1976. Defendant had ninety days from that time to perfect his appeal. LSA-C.C.P. Art. 2087. No appeal bond was filed until October 11, 1976, well after the time for perfecting the appeal had expired. The filing of an appeal bond is an essential step *665in perfecting an appeal, and unless the bond is filed timely, the appellate court lacks jurisdiction to hear the appeal. Guilliot v. City of Kenner, 326 So.2d 359 (La.1976).
For the reasons assigned, the appeal is dismissed at appellant’s costs.
Appeal dismissed.